953 F.2d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.DELFIN FABRICA DE PRODUCTOS QUIMICOS E INDUSTRIALES S.A.,Petitioner-Appellee,v.AMERON, INC., Respondent-Appellant.AMERON, INC., Petitioner-Appellant,v.DELFIN FABRICA DE PRODUCTOS QUIMICOS E INDUSTRIALES S.A.,Respondent-Appellee.
Nos. 90-55847, 90-55854.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 13, 1991.Decided Jan. 24, 1992.

1
Before WALLACE, Chief Judge, GOODWIN, Circuit Judge, and TANNER,* District Judge.

ORDER DISMISSING APPEAL

2
Based upon the parties' joint motion to withdraw appeal, the appeal is dismissed.



*
 Honorable Jack E. Tanner, United States District Judge, Western District of Washington, sitting by designation